EXHIBIT NO. 10.8

SECOND LIEN U.S. PLEDGE AGREEMENT dated as of May 1, 2009 (this “Agreement”),
among SEAGATE TECHNOLOGY, an exempted limited liability company organized under
the laws of the Cayman Islands (the “Company”), each of the other Guarantors of
the Notes (as defined in the Indenture referred to below) listed on Schedule I
hereto (each such Guarantor together with the Company, the “Pledgors” and each a
“Pledgor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Second Lien U.S. Security Agreement, referred to below).

Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Seagate Technology International, an exempted limited liability company
organized under the laws of the Cayman Islands and a Subsidiary of the Company
(the “Issuer”), the Company, the other Guarantors from time to time party
thereto (collectively, the “Guarantors”) and Wells Fargo Bank, National
Association, as trustee (in such capacity, the “Trustee”), pursuant to which the
Issuer issued 10.00% Senior Secured Second-Priority Notes due 2014
(collectively, the “Notes”), (b) the Intercreditor Agreement dated as of May 1,
2009 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Issuer, Seagate Technology HDD
Holdings, an exempted limited liability company organized under the laws of the
Cayman Islands (“Seagate HDD”), the other Guarantors named therein, the
Collateral Agent and JPMorgan Chase Bank, N.A., as administrative agent under
the Senior Credit Facility (as defined in the Indenture) and (c) the Second Lien
U.S. Security Agreement, dated as of May 1, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Second Lien U.S. Security
Agreement”), among the Issuer, the Company, the other Guarantors from time to
time party thereto and the Collateral Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Second Lien U.S. Security Agreement and, if not defined therein, in the
Indenture.

As an inducement to the Initial Purchasers to purchase the Notes, the Pledgors
hereby agree with the Collateral Agent, for the ratable benefit of the Secured
Parties, to the execution and delivery of an agreement in the form hereof.

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

SECTION 1. Pledge. As security for the payment and performance, as the case may
be, in full of the Secured Obligations, each Pledgor hereby pledges and grants
to the



--------------------------------------------------------------------------------

Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests owned by it that are listed on
Schedule II hereto and, subject to applicable law, any Equity Interests obtained
in the future by such Pledgor and the certificates representing all such Equity
Interests (the “Pledged Interests”), provided that, to the extent that
applicable law requires that a Subsidiary of such Pledgor issue directors’
qualifying shares, the Pledged Interests shall not include such qualifying
shares; (b)(i) the debt securities owned by it that are listed opposite the name
of such Pledgor on Schedule II hereto, (ii) subject to applicable law, any debt
securities in the future issued to such Pledgor and (iii) the promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt
Securities”); (c) all other property that may be delivered to and held by the
Perfection Agent pursuant to the terms hereof; (d) subject to Section 5, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (a) and (b) above; (e) subject to Section 5, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Collateral”). Upon delivery to the Perfection
Agent, (x) any Pledged Interests in certificated form, any Pledged Debt
Securities or any stock certificates, notes or other securities now or hereafter
included in the Collateral (the “Pledged Securities”) shall be accompanied by
stock powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the Perfection Agent and by such other instruments and documents
as the Perfection Agent may reasonably request and (y) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Perfection Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule II and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered.

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Perfection Agent, its successors and assigns, for the benefit of the Secured
Parties, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.

Notwithstanding anything in this Agreement or any other Indenture Document to
the contrary, the Collateral shall not include any securities or other property
referred to in clauses (a) through (f) above, or any rights and privileges with
respect to, or proceeds of, any of such securities or other property, (i) if
granting a security interest in such securities or other property would
(x) violate the law of the jurisdiction in which such securities or other
property are located or the law of the jurisdiction where the Person owning such
securities or property is organized, (y) violate the terms of any material
contract binding on the Issuer, the Company or any of its Subsidiaries (but only
to the extent that the restrictions in all such contracts, taken as a whole, do
not materially limit the Collateral

 

2



--------------------------------------------------------------------------------

that would otherwise be pledged pursuant to the Collateral Requirement to secure
the Secured Obligations) or (z) result in a material adverse tax consequence to
the Guarantor granting such security interest (as determined reasonably by the
Board of Directors) or (ii) if the cost to the Company, the Issuer or any
Grantor of granting and perfecting a Lien in such securities or other property
would be excessive in view of the related benefits to be received by the Secured
Parties therefrom (as determined reasonably by the Board of Directors),
provided, however, that, notwithstanding clauses (i) and (ii) of this paragraph,
the Notes Parties shall grant a security interest in such securities or property
and execute such documentation and take such actions required to perfect any
such security interest, as the case may be, (I) to the extent that the Notes
Parties grant such security interests or execute such documentation or take any
such other action for perfection thereof for the benefit of the First Priority
Representative under the Senior Credit Facility and (II) in accordance with the
provisions of Section 11.01(g) of the Indenture.

SECTION 2. Delivery of the Collateral. (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Perfection Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

(b) Each Pledgor will cause any Indebtedness for borrowed money owed to the
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged to the Collateral Agent and delivered to the Perfection Agent pursuant
to the terms thereof, provided that if such Person is not a Subsidiary of
Seagate HDD, such Pledgor need not evidence such Debt with a promissory note
unless the principal amount thereof is in excess of $10,000,000.

SECTION 3. Representations, Warranties and Covenants. Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

(a) the Pledged Interests represent that percentage as set forth on Schedule II
of the issued and outstanding shares of each class of the Equity Interests of
the issuer with respect thereto;

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens (other than any First-Priority Lien or Lien permitted under
Sections 4.08 or 4.20 of the Indenture), (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Collateral, other than pursuant hereto or pursuant to a
transaction permitted under Sections 4.08, 4.13 or 4.20 of the Indenture, and
(iv) subject to Section 5, will cause any and all Collateral, whether for value
paid by such Pledgor or otherwise, to be forthwith deposited with the Perfection
Agent and pledged or assigned hereunder;

(c) such Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will take all commercially

 

3



--------------------------------------------------------------------------------

reasonable actions to defend its title or interest thereto or therein against
any and all Liens (other than the First-Priority Lien, the Lien created by this
Agreement or any Lien permitted under Section 4.08 or Section 4.20 of the
Indenture), however arising, of all Persons whomsoever;

(d) no consent of any other Person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge effected
hereby other than any such consent or approval that has been obtained;

(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities, certificates or other documents representing or
evidencing the Collateral are delivered to the Perfection Agent in accordance
with this Agreement, the Collateral Agent will have a valid and perfected lien
upon and security interest in such Pledged Securities, subject to no prior Lien
other than First-Priority Liens, as security for the payment and performance of
the Secured Obligations;

(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(g) all of the Pledged Interests have been duly authorized and validly issued
and are fully paid and nonassessable;

(h) all information set forth herein relating to the Pledged Interests is
accurate and complete in all material respects as of the date hereof; and

(i) the pledge of the Pledged Interests pursuant to this Agreement does not
violate Regulation T, U or X of the Federal Reserve Board or any successor
thereto as of the date hereof.

SECTION 4. Registration in Nominee Name; Denominations. The Perfection Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion), subject to the Intercreditor Agreement, to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the Pledgors, endorsed or assigned in blank or in
favor of the Perfection Agent. Each Pledgor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Pledgor. The Perfection
Agent shall at all times have the right, subject to the Intercreditor Agreement,
to exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and until an
Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Indenture Documents; provided, however, that such
Pledgor will not be entitled to exercise any such right if the result thereof
could, in the reasonable judgment of the Perfection Agent, materially impair the
Collateral, or could materially and adversely affect the rights inuring to a
holder, of the Pledged Securities or the rights and remedies of any of the
Secured Parties under this Agreement or any other Indenture Document or the
ability of the Secured Parties to exercise the same.

(ii) If the Collateral Agent is the Perfection Agent at that time, the
Collateral Agent shall execute and deliver to each Pledgor, or cause to be
executed and delivered to each Pledgor, all such proxies, powers of attorney and
other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below.

(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Indenture, the other Indenture Documents and applicable laws. All noncash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in exchange for Pledged Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Perfection Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Perfection Agent, which shall,
subject to the provisions

 

5



--------------------------------------------------------------------------------

of this paragraph (b) and the Intercreditor Agreement, have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal. All dividends, interest or principal received by the Pledgor contrary
to the provisions of this paragraph (b) shall be held in trust for the benefit
of the Perfection Agent, shall be segregated from other property or funds of
such Pledgor and shall be forthwith delivered to the Perfection Agent upon
demand in the same form as so received (with any necessary endorsement). Except
to the extent otherwise required by the Intercreditor Agreement, any and all
money and other property paid over to or received by the Perfection Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Perfection Agent in an account to be established by the Perfection Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 7. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly repay to each Pledgor, but only to
the extent received by the Collateral Agent as Perfection Agent, all cash
dividends, interest or principal (without interest), that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii)
above and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon, subject to the Intercreditor
Agreement, become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Noteholders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

SECTION 6. Remedies upon Default. Upon the occurrence and during the continuance
of an Event of Default, subject to applicable regulatory and legal requirements
and the Intercreditor Agreement, the Collateral Agent may sell the Collateral,
or any part thereof, at public or private sale or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and, to the extent permitted by
applicable law, the Pledgors hereby waive all rights of redemption, stay,
valuation and appraisal any Pledgor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.

 

6



--------------------------------------------------------------------------------

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained, subject to the Intercreditor Agreement, by the Collateral Agent
until the sale price is paid in full by the purchaser or purchasers thereof, but
the Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by applicable law, private) sale made
pursuant to this Section 6, any Secured Party may bid for or purchase, free from
any right of redemption, stay or appraisal on the part of any Pledgor (all said
rights being also hereby waived and released), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
Secured Obligation then due and payable to it from such Pledgor as a credit
against the purchase price, and it may, upon compliance with the terms of sale,
hold, retain and dispose of such property without further accountability to such
Pledgor therefor, except that any remaining proceeds thereof shall be delivered
to the Pledgors to the extent required by Section 7. For purposes hereof,
subject in each case to the Intercreditor Agreement, (a) a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof, (b) the Collateral Agent shall be free to carry out such sale pursuant
to such agreement and (c) such Pledgor shall not be entitled to the return of
the Collateral or any portion thereof subject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

 

7



--------------------------------------------------------------------------------

SECTION 7. Application of Proceeds of Sale. Subject to the Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of the Collateral, as well as any Collateral consisting of cash, as
follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
(in its capacity as such hereunder or under any other Indenture Document) in
connection with such collection or sale or otherwise in connection with this
Agreement or any of the Secured Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent hereunder or under any other Indenture
Document on behalf of any Pledgor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Indenture Document; and

SECOND, in the order set forth in Section 6.10 of the Indenture.

The Collateral Agent shall have, subject to the Intercreditor Agreement,
absolute discretion as to the time of application of any such proceeds, moneys
or balances in accordance with this Agreement. Upon any sale of the Collateral
by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

SECTION 8. Reimbursement of Collateral Agent. (a) Each Pledgor jointly and
severally agrees to pay upon demand to the Collateral Agent the amount of any
and all reasonable expenses, including the reasonable fees, other charges and
disbursements of its counsel and of any experts or agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder or (iv) the
failure by such Pledgor to perform or observe any of the provisions hereof
applicable to it.

(b) Without limitation of its indemnification obligations under the other
Indenture Documents, each Pledgor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
incurred by or asserted against any of them arising out of, in any way connected
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto
or to the Collateral, whether or not any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or wilful misconduct of such Indemnitee.

 

8



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8 shall remain operative and in full force and effect regardless
of the termination of this Agreement or any other Indenture Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Indenture Document or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 8 shall be payable on written demand therefor and
shall bear interest at the rate per annum publicly announced by the Collateral
Agent as its prime rate in effect at its principal office on the date such
written demand is made.

SECTION 9. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, subject to the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Pledgor, to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgor representing any interest or dividend or
other distribution payable in respect of the Collateral or any part thereof or
on account thereof and to give full discharge for the same, to settle,
compromise, prosecute or defend any action, claim or proceeding with respect
thereto, and to sell, assign, endorse, pledge, transfer and to make any
agreement respecting, or otherwise deal with, the same; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent shall give prior or simultaneous
notice to the Issuer of its intent to begin taking actions under this Section 9;
provided, however, that any failure to give such notice shall in no way affect
the Collateral Agent’s, right, power or authority to take such actions. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 10. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of

 

9



--------------------------------------------------------------------------------

the Collateral Agent hereunder and of the other Secured Parties under the other
Indenture Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provisions of this
Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Pledgor in any
case shall entitle such Pledgor to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification relates, subject to any consent required in accordance
with Article 9 of the Indenture.

SECTION 11. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, subject to the Intercreditor Agreement,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Securities or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale, in either case in
accordance with a valid exemption from registration under the Federal Securities
Laws. Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this

 

10



--------------------------------------------------------------------------------

Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 12. [Intentionally Omitted]

SECTION 13. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Indenture, any
other Indenture Document, any agreement with respect to any of the Secured
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Indenture, any other
Indenture Document or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or nonperfection of any other collateral,
or any release or amendment or waiver of or consent to or departure from any
guaranty, for all or any of the Secured Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Secured Obligations or in respect of
this Agreement (other than the payment in full in cash of all the Secured
Obligations).

SECTION 14. Termination or Release. (a) This Agreement and the security
interests granted hereby shall terminate when all the Secured Obligations have
been paid in full in cash.

(b) The security interest granted hereby in any Collateral shall be
automatically released as provided for, and only to the extent required by,
Section 11.04 of the Indenture.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 14, the Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 15. [Intentionally Omitted]

SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.03 of the Indenture. All
communications and notices hereunder to any Pledgor shall be given to it at its
address or telecopy number set forth on Schedule I hereto, with a copy to the
Issuer.

SECTION 17. Further Assurances. Each Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

 

11



--------------------------------------------------------------------------------

SECTION 18. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of each party thereto and
their respective successors and assigns. This Agreement shall become effective
as to any Pledgor when a counterpart hereof executed on behalf of such Pledgor
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such Pledgor and the Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Pledgor, the
Collateral Agent and the other Secured Parties, and their respective successors
and assigns, except that no Pledgor shall have the right to assign its rights
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Agreement or
the Indenture. This Agreement shall be construed as a separate agreement with
respect to each Pledgor and may be amended, modified, supplemented, waived or
released with respect to any Pledgor without the approval of any other Pledgor
and without affecting the obligations of any other Pledgor hereunder.

SECTION 19. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by each Pledgor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Indenture Documents shall be considered to have been
relied upon by the Collateral Agent, the other Secured Parties and each Pledgor
and shall survive the execution and delivery of the Indenture Documents and the
issuance of Notes by the Issuer and, regardless of any investigation made by the
Secured Parties or on their behalf and notwithstanding that any Secured Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time Notes are issued under the Indenture, and shall continue in
full force and effect until this Agreement shall terminate pursuant to the first
sentence of Section 14.

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Indenture Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 20. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

12



--------------------------------------------------------------------------------

SECTION 21. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Indenture Documents and any separate letter agreements with respect to fees to
the Collateral Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as provided in Section 18. Delivery of an
executed signature page of this Agreement by facsimile or Adobe .pdf
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 22. Rules of Interpretation; Headings. The rules of interpretation
specified in Section 1.02 of the Indenture shall be applicable to this
Agreement. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 23. Jurisdiction; Consent to Service of Process. (a) Each Pledgor hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Indenture Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other
Indenture Document shall affect any right that the Collateral Agent or any other
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Indenture Document against any Pledgor or its
properties in the courts of any jurisdiction.

(b) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Indenture Document in any
court referred to in paragraph (a) of this Section 23. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 16. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Pledgor, other than the Pledgors that are
organized under the laws of the United States of America or any State thereof or
the District of Columbia, hereby appoints Seagate Technology (US) Holdings, Inc.
as its agent for service of process in the United States, and Seagate Technology
(US) Holdings, Inc. hereby accepts such appointment.

 

13



--------------------------------------------------------------------------------

SECTION 24. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 24.

SECTION 25. Additional Pledgors. Pursuant to Article 11 of the Indenture and the
Collateral Requirement, (a) each U.S. Notes Party that is formed or acquired
after the Issue Date and (b) each other Notes Party that is formed or acquired
after the Issue Date that owns Equity Interests in a Subsidiary that is
organized under the laws of the United States of America (including any State
thereof and the District of Columbia) that would constitute Collateral if such
Notes Party were a party hereto, in each case is required to enter into this
Agreement as a Pledgor upon becoming a Guarantor. Upon execution and delivery,
after the date hereof, by the Collateral Agent and such Guarantor of an
instrument in the form of Annex 1 hereto, such Guarantor shall become a Pledgor
hereunder with the same force and effect as if originally named as a Pledgor
herein. The execution and delivery of any instrument adding an additional
Pledgor as party to this Agreement shall not require the consent of any other
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new Pledgor
as a party to this Agreement.

SECTION 26. The Collateral Agent; Limitation on Duty of Collateral Agent in
Respect of Collateral. (a) It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in the
Indenture. The Collateral Agent shall act hereunder on the terms and conditions
set forth herein and in Articles 7 and 11 of the Indenture. The Collateral Agent
will be subject to such directions as may be given to it by the Noteholders or
the Trustee from time to time (as required or permitted by the Indenture).
Except as directed by the Noteholders or the Trustee as required or permitted by
the Indenture or as required or permitted by the Security Documents, the
Collateral Agent will not be obligated (i) to act upon directions purported to
be delivered to it by any other Person, (ii) to foreclose upon or otherwise
enforce any Security Interest, or (iii) to give any consents, make any
determination, exercise its discretion or take any other action whatsoever with
regard to any or all of the Security Interest, the Security Documents, or

 

14



--------------------------------------------------------------------------------

the Collateral. No provision of this Agreement will require the Collateral Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of its duties hereunder, or in the exercise of its rights or
powers, unless it receives from the Noteholders indemnity satisfactory to it
against any loss, liability or expense.

(b) In acting as Collateral Agent, the Collateral Agent may rely upon and
enforce for its own benefit each and all of the rights, powers, immunities,
indemnities and benefits of the Trustee under Articles 7 and 11 of the
Indenture, each of which shall also be deemed to be for the benefit of the
Collateral Agent.

SECTION 27. Intercreditor Agreement. The Liens created by this Agreement on the
property described herein are junior and subordinate to the Liens on such
property created by any similar instrument now or hereafter granted to any First
Priority Representative, in such property, in accordance with the provisions of
the Intercreditor Agreement. Notwithstanding anything to the contrary, the
exercise of any right or remedy by the Collateral Agent hereunder is subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Executed as a deed by:

SEAGATE TECHNOLOGY

By:  

/s/    Stephen J. Luczo

Name:   Stephen J. Luczo Title:  

President, Chief Executive Officer

and Chairman of the Board

Witness:

By:  

/s/    Georgia Brint

Name:   Georgia Brint Title:   Executive Assistant

Signature Page to Second Lien U.S. Pledge Agreement



--------------------------------------------------------------------------------

Executed as a deed by: SEAGATE TECHNOLOGY HDD HOLDINGS By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

Witness: By:  

/s/    Demetrios N. Mavrikis

Name:   Demetrios N. Mavrikis Title:   Executive Assistant

Signature Page to Second Lien U.S. Pledge Agreement

 



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (US) HOLDINGS, INC. by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

Signature Page to Second Lien U.S. Pledge Agreement

 



--------------------------------------------------------------------------------

MAXTOR CORPORATION by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Corporate Secretary, General Counsel and
Senior Vice President

Signature Page to Second Lien U.S. Pledge Agreement



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY LLC by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Secretary, General Counsel and

Senior Vice President

Signature Page to Second Lien U.S. Pledge Agreement



--------------------------------------------------------------------------------

I365 INC. by  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Assistant Secretary

Signature Page to Second Lien U.S. Pledge Agreement

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent by  

/s/    Maddy Hall

Name:   Maddy Hall Title:   Vice President

Signature Page to Second Lien U.S. Pledge Agreement



--------------------------------------------------------------------------------

Schedule I to the

Second Lien U.S. Pledge Agreement

PLEDGORS

 

Pledgor

  

Address

Seagate Technology (US) Holdings, Inc.   

920 Disc Drive

Scotts Valley, CA 95066

Maxtor Corporation   

920 Disc Drive

Scotts Valley, CA 95066

i365 Inc.    3101 Jay Street, Suite 110, Santa Clara, CA 95054 Seagate
Technology LLC   

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology   

920 Disc Drive

Scotts Valley, CA 95066

Seagate Technology HDD Holdings   

920 Disc Drive

Scotts Valley, CA 95066



--------------------------------------------------------------------------------

Schedule II to the

Second Lien U.S. Pledge Agreement

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer   Number of
Certificate   Registered
Owner   Number and Class
of Shares or Other
Equity Interests   Percentage of
Shares or Other
Equity Interests

DEBT SECURITIES

 

Issuer   Principal Amount   Date of Note   Maturity Date



--------------------------------------------------------------------------------

Annex 1 to the

Second Lien U.S. Pledge Agreement

SUPPLEMENT NO. [    ] dated as of [        ] (this “Supplement”), to the SECOND
LIEN U.S. PLEDGE AGREEMENT dated as of May 1, 2009 (as amended, supplemented or
otherwise modified from time to time, the “Second Lien U.S. Pledge Agreement”),
among SEAGATE TECHNOLOGY, an exempted limited liability company organized under
the laws of the Cayman Islands (the “Company”), each of the other Guarantors of
the Notes (each as defined in the Indenture, referred to below) from time to
time party thereto (each such Guarantor and the Company are referred to herein
individually as a “Pledgor” and collectively as the “Pledgors”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Second Lien U.S.
Security Agreement, referred to below).

A. Reference is made to (a) the Indenture, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Seagate Technology International, an exempted limited liability company
organized under the laws of the Cayman Islands and a Subsidiary of the Company
(the “Issuer”), the Company, the other Guarantors from time to time party
thereto (collectively, the “Guarantors”) and Wells Fargo Bank, National
Association, as trustee (in such capacity, the “Trustee”), pursuant to which the
Issuer issued 10.00% Senior Secured Second-Priority Notes due 2014
(collectively, the “Notes”), (b) the Intercreditor Agreement dated as of May 1,
2009 (as amended, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Issuer, the Guarantors named
therein, the Collateral Agent and JPMorgan Chase Bank, N.A., as administrative
agent under the Senior Credit Facility (as defined in the Indenture) and (c) the
Second Lien U.S. Security Agreement, dated as of May 1, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Second Lien U.S.
Security Agreement”), among the Issuer, the Company, the other Guarantors from
time to time party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien U.S. Pledge Agreement and, if
not defined therein, the Indenture.

C. The Pledgors have entered into the Second Lien U.S. Pledge Agreement in order
to induce the Initial Purchasers to purchase Notes. Pursuant to Article 11 of
the Indenture and the Collateral Requirement, (a) each U.S. Notes Party that is
formed or acquired after the Issue Date and (b) each other Notes Party that is
formed or acquired after the Issue Date that owns Equity Interests in a
Subsidiary that is organized under the laws of the United States of America
(including any State thereof and the District of Columbia) that would constitute
Collateral if such Notes Party were a party hereto, in each case is required to
enter into this Agreement as a Pledgor upon becoming a



--------------------------------------------------------------------------------

Guarantor. Section 25 of the Second Lien U.S. Pledge Agreement provides that
such Guarantors may become Pledgors under the Second Lien U.S. Pledge Agreement
by execution and delivery of an instrument in the form of this Supplement.

Accordingly, the Collateral Agent and the undersigned Notes Party (the “New
Pledgor”) agree as follows:

SECTION 1. In accordance with Section 25 of the Second Lien U.S. Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Second Lien U.S. Pledge Agreement with the same force and effect as if
originally named therein as a Pledgor and the New Pledgor hereby agrees (a) to
all the terms and provisions of the Second Lien U.S. Pledge Agreement applicable
to it as a Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Pledgor thereunder are true and
correct on and as of the date hereof except to the extent a representation and
warranty expressly relates solely to a specific date, in which case such
representation and warranty shall be true and correct on such date. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Pledgor’s right, title and interest in and to the Collateral (as defined
in the Second Lien U.S. Pledge Agreement) of the New Pledgor. Each reference to
a “Subsidiary Pledgor” or a “Pledgor” in the Second Lien U.S. Pledge Agreement
shall be deemed to include the New Pledgor. The Second Lien U.S. Pledge
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Pledgor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

SECTION 5. Except as expressly supplemented hereby, the Second Lien U.S. Pledge
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien U.S. Pledge Agreement shall not in any way be
affected or impaired (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Second Lien U.S. Pledge Agreement. All
communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto, below, with a copy to the
Issuer.

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Second Lien U.S. Pledge Agreement as of the day and year
first above written.

 

[Executed as a deed by:]* [NAME OF NEW PLEDGOR] By:  

 

Name:   Title:   [Witness:   Name:   Title:]*  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Collateral Agent, by  

 

Name:   Title:  

 

 

*

Include bracketed language only if the New Pledgor is an entity organized under
the laws of the Cayman Islands or any other jurisdiction where execution as a
deed is necessary or advisable.

 



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [    ]

to the Second Lien U.S. Pledge Agreement

Pledged Securities of the New Pledgor

CAPITAL STOCK OR OTHER EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and Class

of Shares or Other

Equity Interests

  

Percentage of

Shares or Other

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date